Citation Nr: 1744377	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-11 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent prior to January 22, 2016 for major depressive disorder and anxiety disorder NOS with symptoms of post-traumatic stress disorder (PTSD), generalized anxiety disorder, and panic attacks with agoraphobia.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for major depressive disorder and anxiety disorder NOS with symptoms of PTSD, generalized anxiety disorder, and panic attacks with agoraphobia (hereinafter "MDD and anxiety disorder") and assigned an initial 50 percent rating, effective June 22, 2009.

During the pendency of the appeal, a March 2016 rating decision granted an increased of the maximum 100 percent disability rating for the Veteran's MDD and anxiety disorder, effective January 22, 2016.  However, as the initial rating for the period prior to January 22, 2016 is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in June 2010, the Veteran filed a TDIU claim based on his MDD and anxiety disorder.  This issue has not been adjudicated by the RO.  However, the Board finds that the TDIU issue is part and parcel of the perfected appeal as to the initial rating assigned for MDD and anxiety disorder.  Thus, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

The Board finds that additional development remains necessary to ensure that there is a complete record upon which to decide the claim.

The Board notes that there are no VA treatment records since February 2013 associated with the Veteran's claims file.  However, the January 2016 VA psychiatric examination indicates the Veteran had been receiving intensive psychiatric care including both pharmacotherapy and psychotherapy for his psychiatric disability since 2009.  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board further notes that, because the increased rating claim for his service-connected MDD and anxiety disorder is being remanded for additional development and because adjudication of this claim may impact adjudication of the claim for a TDIU, these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that adjudication of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an additional opportunity to submit any additional medical records in his possession or to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claim on appeal for a higher initial rating for MDD and anxiety disorder. 

2.  Obtain all outstanding, pertinent, VA treatment records since June 2009.  

3.  After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




